DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on December 21, 2021 regarding Application No. 17/192,144.  Applicants amended claims 1, 5, 6, 8, 12, 13, 15, 19, and 20, canceled claims 3, 4, 7, 10, 11, 14, and 16-18, and added new claims 21-23.  Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, and 19-23 are pending.


Priority
This application claims benefit of priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No. 63/045,452, filed on June 29, 2020.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has updated the Art Unit number on the IDS.


Response to Arguments
Applicants’ amendments to claims 1 and 8 and remark (Remarks, p. 8) regarding drawing objections are acknowledged.  In view of the amendments, the objections are moot.
Applicants’ amendments to claims 1, 6, 8, 15, and 20, cancelation of claims 3, 10, and 16-18, and remarks (Remarks, pp. 8-9) regarding claim objections are acknowledged.  In view of the amendments and canceled claims, the objections are withdrawn and/or are moot.

Applicants’ arguments filed on December 21, 2021 have been fully considered but they are moot in view of new grounds of rejection.

In response to Applicants’ argument regarding newly canceled claim 4, Giraldi, Haddick, and Chen, “the detected hand Application No.: 17/192,144Attorney Docket No.: ANON-258US1gesture or movement controls a display of a current song, whether the current song is paused, movement back or forth within a queue of songs, a volume, or combinations thereof”, Sugita, and “controlling operation of virtual music player within the environment using a hand gesture or movement” (Remarks, pp. 10-11), the Office respectfully submits that the argument is not commensurate with the claim language and rejections (i.e., newly canceled claim 3 included the recited features and newly canceled claim 4, which recited “wherein the display system displays a visual graphic representation of the music player”, was rejected under Giraldi, Haddick, Chen, and Sugita).  The Office further respectfully submits that all features of newly amended independent claims 1, 8, and 15 are taught and/or suggested by the references cited and as discussed, as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1, 2, 5, 6, 8, 9, 12, 13, 15, and 19-23 are not allowable.

Claim Objections
Claims 1, 2, 5, 6, 9, 12, 13, 15, and 19-23 are objected to for the reasons discussed below.

Regarding claim 1, “the changed setting of the music player” in the second to last line should be changed to “the changed control setting of the music player”, consistent with the term previously recited.

Regarding claims 2 and 9, “the object is a music player” may need to be deleted corresponding to amendments to claims 1 and 8, respectively, and also to newly canceled claim 16.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 6, 13, and 20, “a user” in lines 4, 4, and 5, respectively, should be changed to “the user” since “user” was previously recited.
Also, “the detected hand gesture or movement” in lines 5, 5, and 6, respectively, may need to be changed to “the detected second hand gesture or movement” consistent with “second hand gesture or movement” in lines 4, 4, and 5, respectively.  For purposes of examination, the claim language will be interpreted as discussed in the rejections below.

Regarding claims 12, 13, and 22, “wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to:” should each be changed to, e.g., “further comprising:” since “programming”, “processor”, and “functions” were not previously recited.
Regarding claim 15, “the object” in the fourth to last line should be changed to “the music player

Regarding claims 19, 20, and 23, “an electronic processor” in line 3 of each claim should be changed to “the electronic processor” since “electronic processor” was previously recited.

Regarding claims 2, 5, 6, 9, 12, 13, and 19-23, these claims are objected to as being dependent upon an objected to base claim.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi et al. in US 2017/0061694 A1 (hereinafter Giraldi) in view of Chen et al. in US 2017/0199579 A1 (hereinafter Chen), in further view of Sugita et al. in US 2013/0086531 A1 (hereinafter Sugita).

Regarding claim 1, Giraldi teaches:
An augmented reality system comprising (An augmented reality system 500 comprising; FIG. 5, [0056], and [0058]): 
a position detection system (a GPS position detection system; [0067]); 
a display system (a display system 502; FIG. 5, [0056], and [0058]); 
image capture system (image capture system 510A and 510B; FIG. 5 and [0061], see also FIG. 4, [0049], and [0053]);
an eyewear device comprising the position detection system, the display system, a processor, and a memory (an eyewear device 500 comprising the GPS position detection system, the display system 502, a processor 602, and a memory 604; FIG. 6, [0056], [0067], and [0071]-[0075]); and 
programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to (programming instructions in the memory 604, wherein execution of the programming instructions by the processor 602 configures the eyewear device 500 to perform functions, including functions to; FIGs. 5 and 6 and [0073]-[0075]): 
capture an image of the physical environment using the image capture system (capture an image of the physical environment 200, or 300, using an image capture system 510A and 510B; FIG. 5 and [0061], see also FIGs. 2, 3A-D, and 4, [0028], and [0049]); 
detect at least one of a hand gesture or movement of a user in the physical environment (detect at least one of a hand gesture or movement 318 of a user 302 in the physical environment 300; FIG. 3D and [0044], see also FIGs. 4 and 5, [0053], and [0062]); 
associate the at least one hand gesture or movement with a control setting of an object, the object being stored in the memory of the eyewear device, wherein the control setting of the object is changed responsive to the at least one detected hand gesture or movement (associate the at least one hand gesture or movement 318 with a control setting, e.g., corresponding to visual presentation of a device, of an object, e.g., corresponding to device 308B, the object, e.g., corresponding to device 308B, being stored in the memory 604 of the eyewear device 500, wherein the control setting, e.g., corresponding to visual presentation of a device, of the object, e.g., corresponding to device 308B, is changed responsive to the at least one detected hand gesture or movement 318; FIGs. 3B-6, [0039], [0044], [0050], [0053]-[0056], [0071], [0076], and [0085]); and 
provide output that reflects the changed setting of the object responsive to the at least one hand gesture or movement (provide output that reflects the changed setting, e.g., corresponding to visual presentation of a device, of the object, e.g., corresponding to device 308B, responsive to the at least one hand gesture or movement 318; FIGs. 3C-4, [0044] and [0053]-[0055], see also [0085]).  
	However, it is noted that Giraldi does not teach:
display a visual graphic representation of a music player in the environment using the display system of the eyewear device;
wherein the detected hand gesture or movement controls a display of a current song, whether the current song is paused, movement back or forth within a queue of songs, a volume, or combinations thereof;
associate the at least one hand gesture or movement with a control setting of the music player, the control setting of the music player being stored in the memory of the eyewear device, wherein the control setting of the music player is changed responsive to the at least one detected hand gesture or movement; and
provide output that reflects the changed setting of the music player responsive to the at least one hand gesture or movement.
Chen teaches:
a music player (see [0036], see also [0018]);
wherein a detected hand gesture or movement controls a volume ([0036] (“A user could use a hand gesture to turn on a music player and another hand gesture to control its volume.”), see also [0009], [0012], and [0018]);
associate at least one hand gesture or movement with a control setting of the music player (see [0036] (“A user could use a hand gesture to turn on a music player and another hand gesture to control its volume.”), see also [0009], [0012], and [0018]), wherein the control setting of the music player is changed responsive to the at least one detected hand gesture or movement (see [0036] (“A user could use a hand gesture to turn on a music player and another hand gesture to control its volume.”), see also [0018]); and
provide output that reflects the changed setting of the music player responsive to the at least one hand gesture or movement (see [0036] (“A user could use a hand gesture to turn on a music player and another hand gesture to control its volume.”), see also [0018]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system taught by Giraldi to include: the features taught by Chen, such that Giraldi as modified teaches: wherein the detected hand gesture or movement controls a display of a current song, whether the current song is paused, movement back or forth within a queue of songs, a volume, or combinations thereof (the detected hand gesture or movement taught by Giraldi combined with the detected hand gesture or movement controls a volume taught by Chen); associate the at least one hand gesture or movement with a control setting of the music player (associate the at least one hand gesture or movement with a control setting of an object taught by Giraldi combined with associate at least one hand gesture or movement with a control setting of the music player taught by Chen), the control setting of the music player being stored in the memory of the eyewear device (the object being stored in the memory of the eyewear device taught by Giraldi; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use), wherein the control setting of the music player is changed responsive to the at least one detected hand gesture or movement (the control setting of the object is changed responsive to the at least one detected hand gesture or movement taught by Giraldi combined with the control setting of the music player is changed responsive to the at least one detected hand gesture or movement taught by Chen); and provide output that reflects the changed setting of the music player responsive to the at least one hand gesture or movement (provide output that reflects the changed setting of the object responsive to the at least one hand gesture or movement taught by Giraldi combined with provide output that reflects the changed setting of the music player responsive to the at least one hand gesture or movement taught by Chen), in order to play music from a music player using a hand gesture.
However, it is noted that Giraldi as modified by Chen does not teach:
display a visual graphic representation of a music player in the environment using the display system of the eyewear device.
Sugita teaches:
display a visual graphic representation of a music player in the environment using a display system of an eyewear device (display a visual graphic representation corresponding to, e.g., pause, forward, backward, and volume, of a music player in the environment using a display system 125 of an eyewear device 10; FIGs. 7A-C, 26A-D, 27A-B, and 40-43, [0071], [0131], [0207], [0208], [0211], [0213], and [0220]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system taught by Giraldi as modified by Chen to include: the features taught by Sugita, such that Giraldi as modified teaches: display a visual graphic representation of a music player in the environment using the display system of the eyewear device (music player and display system of the eyewear device taught by Giraldi as modified by Chen combined with display a visual graphic representation of a music player in the environment using a display system of an eyewear device taught by Sugita), in order to display a visual graphic representation of a music player for user control.

Regarding claim 8, this claim is rejected under similar rationale as claim 1 above.
However, it is noted that claim 8 differs from claim 1 above in that the following are recited:
An augmented reality method for use with an eyewear device having a position detection system, an image capture system, and a display system, the method comprising:.
Giraldi teaches:
An augmented reality method for use with an eyewear device having a position detection system, an image capture system, and a display system, the method comprising: (An augmented reality method for use with an eyewear device 500 having a GPS position detection system, an image capture system 510A and 510B, a display system 502, the method comprising:; FIGs. 4 and 5, [0047], [0053], [0056], [0058], [0061], and [0067]).

Regarding claim 15, this claim is rejected under similar rationale as claims 1 and 8 above.
However, it is noted that claim 15 differs from claims 1 and 8 above in that the following are recited:
A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of: 
capturing sequences of frames of video data with a camera, wherein each frame of video data comprises depth information for a plurality of pixels, and wherein the camera is coupled to an eyewear device comprising a processor, a memory, and a see-through display;.
	Giraldi teaches:
A non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps of (A non-transitory computer-readable medium, e.g., CD, RAM, or a hard-disk drive, storing program instruction code which, when executed, is operative to cause an electronic processor 602 to perform the steps of; FIGs. 4 and 6, [0047], [0049], [0050], [0053]-[0055], and [0073]-[0076]): 
capturing sequences of frames of video data with a camera, wherein each frame of video data comprises depth information for a plurality of pixels, and wherein the camera is coupled to an eyewear device comprising a processor, a memory, and a see-through display; (capturing sequences of frames of video data with a camera 510a (and 510B), wherein each frame of video data comprises depth information for a plurality of pixels, and wherein the camera 510a (and 510B) is coupled to an eyewear device 500 comprising a processor 602, a memory 604, and a see-through display 502; FIGs. 4-6, [0056], [0061], [0062], [0071]-[0075], and [0080]; note that visible light camera 510A captures sequences of frames of video data corresponding to hand gesture or movement input and depth camera 510B captures depth information for a plurality of pixels in each frame of video data).


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi in view of Chen, in further view of Sugita, and in further view of Haddick et al. in US 2016/0209648 A1 (hereinafter Haddick).

Regarding claim 2, Giraldi as modified by Chen and Sugita teaches:
The system of claim 1, wherein the object is a music player, and the output is audio output (Giraldi: an object, e.g., corresponding to device 308B, and the output that reflects the changed setting, e.g., corresponding to visual presentation of a device, of the object, e.g., corresponding to device 308B, responsive to the at least one hand gesture or movement 318; FIGs. 3C-4, [0039], [0044], [0050], and [0053]-[0055], see also [0085]; Chen: a music player, and an output is music audio output; [0036] (“A user could use a hand gesture to turn on a music player and another hand gesture to control its volume.”)).  
	However, Giraldi as modified by Chen and Sugita does not teach:
wherein the eyewear device further comprises audio output.
	Haddick teaches:
wherein an eyewear device further comprises audio output (wherein an eyewear device further comprises music audio output; [0330] (“the eyepiece may have… speakers (e.g. to stream music to)”)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system taught by Giraldi as modified by Chen and Sugita to include: the feature taught by Haddick, such that Giraldi as modified teaches: the claimed feature, in order to “replace the need for having a separate mobile communications device….”  (Haddick: [0030]).
	Regarding claim 9, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 2 above.  Thus, claim 9 is rejected under similar rationale as claim 2 above.


Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi in view of Chen, in further view of Sugita, and in further view of Lazarow in US 2019/0114802 A1 (hereinafter Lazarow).

Regarding claim 5, Giraldi as modified by Chen and Sugita teaches:
The system of claim 1.  
	However, it is noted that Giraldi as modified by Chen and Sugita does not teach:
wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to:
display a visual graphic representation of a virtual game piece in the environment using the display system of the eyewear device.
Lazarow teaches:
display a visual graphic representation of a virtual game piece in the environment using a display system of an eyewear device (display a visual graphic representation of a virtual chess game piece in the environment using a display system of an eyewear device 105; FIG. 1, [0027], and [0032], see also FIG. 2A).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system taught by Giraldi as modified by Chen and Sugita to include: the features taught by Lazarow, such that Giraldi as modified teaches: wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to (see claim 1 above; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use): display a visual graphic representation of a virtual game piece in the environment using the display system of the eyewear device (environment, display system, and eyewear device taught by Giraldi as modified by Chen and Sugita combined with display a visual graphic representation of a virtual game piece, environment, display system, and eyewear device taught by Lazarow), in order to display a visual graphic representation of a virtual game piece for user control. 

	Regarding claim 6, Giraldi as modified by Chen, Sugita, and Lazarow teaches:
The system of claim 5, wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to (see claim 1 above; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use):
detect at least one of a second hand gesture or movement of a user in the physical environment (Giraldi: detect at least one of a second hand gesture or movement 318 of a user 302 in the physical environment 300; FIG. 3D and [0044], see also FIGs. 4 and 5, [0053], and [0062]; Lazarow: detect at least one of a second hand gesture or movement of a user in the physical environment; see [0032]), wherein the detected hand gesture or movement controls at least one of a position or an orientation of the virtual game piece (Giraldi: the detected hand gesture or movement 318; FIG. 3D and [0044], see also FIGs. 4 and 5, [0053], and [0062]; Lazarow: wherein a detected hand gesture or movement controls at least one of a position or an orientation of the virtual chess game piece; [0032]).
	The motivation to combine the references is to enable a user to move a virtual chess piece using user input gestures.  (Lazarow: [0032]).

	Regarding claims 12 and 19, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 5 above.  Thus, claims 12 and 19 are each rejected under similar rationale as claim 5 above.

Regarding claim 13, this claim is rejected under similar rationale as claim 6 above.

Regarding claim 20, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 6 above.  Thus, claim 20 is rejected under similar rationale as claim 6 above.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi in view of Chen, in further view of Sugita, and in further view of Kim et al. in US 2015/0160919 A1 (hereinafter Kim).

Regarding claim 21, Giraldi as modified by Chen and Sugita teaches:
The system of claim 1.
	However, it is noted that Giraldi as modified by Chen and Sugita does not teach:
wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to:
display a menu of hand gestures or movements, and control aspects that are assigned to the hand gestures or movements in the display system of the eyewear device.
Kim teaches:
display a menu of hand gestures or movements (display a menu of hand gestures or movements 3311-3314; FIGs. 3 and 63, [0200], and [0201]), and control aspects that are assigned to hand gestures or movements in a display system of a device (and control aspects that are assigned to hand gestures or movements in a display system of a device 100; FIGs. 1 and 3, [0200], and [0201], see also FIGs. 33-37, [0081], [0086], [0087], [0089], [0150], and [0151]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the augmented reality system taught by Giraldi as modified by Chen and Sugita to include: the features taught by Kim, such that Giraldi as modified teaches: wherein execution of the programming by the processor further configures the eyewear device to perform additional functions, including additional functions to (see claim 1 above; it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use): display a menu of hand gestures or movements (display a menu of hand gestures or movements taught by Kim), and control aspects that are assigned to the hand gestures or movements in the display system of the eyewear device (at least one of a hand gesture or movement, display system, and eyewear device taught by Giraldi as modified by Chen and Sugita combined with control aspects that are assigned to the hand gestures or movements, display system, and device taught by Kim), in order to inform a user of hand gestures or movements that correspond to controlling aspects of a device.

Regarding claims 22 and 23, Giraldi is modified in the same manner and for the same reason set forth in the discussion of claim 21 above.  Thus, claims 22 and 23 are rejected under similar rationale as claim 21 above.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/29/2022